Citation Nr: 1449996	
Decision Date: 11/12/14    Archive Date: 11/19/14

DOCKET NO.  10-04 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include hypertension, as secondary to service-connected disability, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to November 1945.  He died in January 2009.  The appellant is the Veteran's widow.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In August 2014, the appellant was afforded a videoconference hearing before the undersigned.  A transcript of the hearing is of record.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran's service-connected posttraumatic stress disorder (PTSD) caused or contributed to the Veteran's death.  Specifically, she argues that the Veteran's PTSD caused or aggravated a heart disorder, to include hypertension.  She has asserted that the Veteran's psychiatric symptoms, and/or other related medical disorders, caused an interruption in the administration of his hypertensive medications, and that this caused or contributed to his death.  More specifically, she has essentially argued that the administration of his hypertensive medications may have been interrupted in order to treat psychiatric or physical symptoms that are related to his PTSD, and that the Veteran refused to take his hypertension medications due to irrational thinking caused by his PTSD, to include as due to dementia that was caused or aggravated by his PTSD.  She argues that the Veteran sustained at least two head injuries from falls due to his PTSD that caused or contributed to his death, to include on the basis of aggravation of disorders that may have included anemia and/or dementia.  

In December 2008, the Veteran filed claims for service connection inter alia for a heart condition, claimed as secondary to service-connected PTSD.  See 38 C.F.R. § 3.310.  The RO had not adjudicated this claim as of the Veteran's death in January 2009.  

The Veteran's certificate of death indicates that he died in January 2009, at the age of 91.  The immediate causes of death are listed as congestive heart failure, and acute myocardial infarction.  The death certificate shows that "Other significant conditions contributing to death but not resulting in the underlying immediate causes of death" are listed as: anemia, kidney disease, pneumonia, and hypertension.   

In February 2009, the appellant filed her claims.  In June 2009, the RO denied the claims.  The appellant has appealed. 

During the Veteran's lifetime, service connection was in effect for PTSD, evaluated as 100 percent disabling, effective September 19, 2007.  The RO has also granted special monthly compensation based on the need for regular aid and attendance, effective as of December 28, 2008.

The certificate of death indicates that the place of death was the Umpqua Valley Nursing & Rehabilitation Center (UVNRC), in Roseburg, Oregon.  A number of VA hospital and progress notes, dated in December 2008, indicate that the Veteran was a patient at UVNRC, with notations that he was a patient as of at least November 26, 2008.  See also report from R.R., M.D., dated December 10, 2008.  While there is a possibility that the current treatment reports of record from Dr. R.R./Internal Medicine and Geriatrics, and Mercy Hospital, are all that exist, this is unclear.  In summary, no records from UVNRC are currently associated with the claims file.  On remand, an attempt should be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014); see also VAOPGCPREC 12- 95, 60 Fed. Reg. 43186 (1995).

The claims file includes several statements from R.R., M.D., dated between July 2009 and January 2014.  In those opinions, Dr. R.R. essentially concluded that the Veteran's PTSD aggravated his dementia, hypertension, and/or congestive heart failure, and that PTSD was related to his death.

In March 2010, a VA opinion was obtained from L.D., M.D.  In December 2013, following the receipt of additional medical evidence, a supplemental opinion was obtained from Dr. L.D.  Dr. L.D.'s March 2010 and December 2013 opinions contain conclusions as to whether or not the cause of the Veteran's death was related to his service-connected PTSD, or his service (i.e., on a direct basis).  Notwithstanding any inferences that may be made from those opinions, a specific opinion has not yet been obtained as to the claim for a heart disorder, to include hypertension, for accrued benefits purposes.  Finally, the Board notes that in her December 2013 opinion, Dr. L.D. stated that there were no medical records in the claims file dated after December 26, 2008.  However, private treatment records, dated in January 2009 have since been added to the claims file, as well as an opinion from Dr. R.R., dated in January 2014.  See generally Boggs v. West, 11 Vet. App. 334, 344 (1998).  On remand, following obtaining all available records previously discussed, an opinion should be obtained as to whether it is at least as likely as not that a heart disorder, to include hypertension, is related to service, or to the Veteran's service-connected PTSD.  Dr. L.D. should also be requested to state whether or not any change is warranted in her December 2013 opinion based on the evidence obtained since that time.  In the alternative, if otherwise necessary or appropriate, new etiological opinions should be obtained.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant regarding records concerning the Veteran from the Umpqua Valley Nursing & Rehabilitation Center, in Roseburg, Oregon.  Request that she authorize the release of such records to VA or alternatively provide them to VA herself.  All contact with the appellant and all attempts to obtain records on her behalf must be documented in the claims file.  Any such records received shall be associated with the claims file. 

2.  After the development in the first paragraph of this remand has been completed, return the Veteran's claims file for review by the VA physician who provided the March 2010 and December 2013 VA opinions (Dr. L.D.).  

a)  Dr. L.D. should be requested to state whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a heart disorder, to include hypertension, that was caused by, aggravated by, or otherwise related to his service-connected PTSD.  

b)  Dr. L.D. should be requested to state whether any of the medical evidence added to the claims file since her opinion in December 2013, to include Dr. R.R.'s January 2014 opinion, and/or her conclusion to the question posed at 4(a), warrants any change in her December 2013 opinion as to the Veteran's cause of death.  She should be requested to provide a detailed rationale for any change in her December 2013 opinion.

c)  For a disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  The examiner must provide a detailed rationale for his/her opinion.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
 
e)  For purposes here, "aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.

3.  If the physician who provided the December 2013 VA opinion (Dr. L.D.) is not available, or if otherwise appropriate, make the Veteran's claims file available for review by a physician, who should be asked to indicate in his/her medical opinion that such a review was conducted. 

a)  The physician should provide a nexus opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran had a heart disorder, to include hypertension, that was caused by, or aggravated by, his service, or his service-connected PTSD; and,  

b)  Whether it is at least as likely as not (a 50 percent or more likelihood) that the Veteran's PTSD, and/or any heart disorder or hypertension determined to have been caused or aggravated by the Veteran's service or service-connected PTSD in question 5(a), supra, either caused or contributed substantially or materially to the Veteran's death?  

c)  For a disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  The examiner must provide a detailed rationale for his/her opinion.

d)  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

e)  "Aggravation" means a chronic or permanent worsening of the underlying condition (versus a temporary flare-up of symptoms) beyond its natural progression.  If aggravation is present, the clinician should indicate, to the extent that is possible, the approximate level of disability before the onset of the aggravation.
 
4.  When the development requested has been completed, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If either of the benefits sought are not granted, the appellant and her representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
B.T. KNOPE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



